            Case 19-31444 Document 18 Filed in TXSB on 04/01/19 Page 1 of 2




                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE SOUTHERN DISTRICT OF TEXAS                                            ENTERED
                                        HOUSTON DIVISION                                                     04/01/2019

IN RE:                                                  §
                                                        §
INFRA TECHNOLOGY, LLC                                   §                 CASE NO. 19-31444
                                                        §                 CHAPTER 7
                                                        §
           DEBTOR                                       §                 JUDGE EDUARDO V. RODRIGUEZ

 ORDER GRANTINGTRUSTEE’S MOTION FOR ENTRY OF AN ORDER: (a) APPROVING
AUCTIONEER RETENTION; (b) APPROVING CONDUCT OF AUCTION SALE OF REAL and
     PERSONAL PROPERTY; and (c) SCHEDULING SALE APPROVAL HEARING

                                                  (Docket # ______)
                                                            16

           CAME ON for consideration the above-titled motion (the “Motion”)1. The Court finds that the

notice of the Motion is sufficient under the circumstances; the requested relief is appropriate; and that the

auction procedures provided for are reasonable and consistent with the proper exercise of the Trustee’s

business judgment. Accordingly, it is

           ORDERED THAT:

           1.       The Trustee is hereby authorized to employ Tranzon Asset Advisors of Texas, LLC, on the

terms and conditions set forth in the Agency Agreement attached to the Motion.

           2.       An online auction of the Property will be conducted on May 13, 2019, commencing at 3:00

p.m., EST and continue until May 15, 2019 at 3:00 p.m., EST (the “Auction”), subject to the Bid Procedures

attached as Exhibit B to the Motion, which are hereby APPROVED.

           3.       The Property is to be sold (a) free and clear of all liens and claims, with the same attaching

to the proceeds of sale in the same order, priority and validity as existed on the Petition Date pursuant to 11

U.S.C. § 363(b) and (f); and (b) on an “AS IS WHERE IS” basis, with no representations or warranties of

any kind, express or implied, including, but not limited to, merchantability or fitness for a particular

purpose.


1
    Capitalize terms not defined herein shall have the meanings set forth in the Motion.
         Case 19-31444 Document 18 Filed in TXSB on 04/01/19 Page 2 of 2




        4.      A Sale Hearing approval shall be conducted on the ______
                                                                   28th day of _______________,
                                                                                 May
          2:30
2019, at ______________ a.m./p.m.,
                        xx         515 Rusk, 4th Floor, Courtroom 401, Houston, Texas 77002 before

the Honorable Eduardo V. Rodriguez US Bankruptcy Judge for the Southern District of Texas. Any

                                                                       21st day of _______________,
objection to the sale of the Property must be filed no later than the ______          May           2019,

    5:00
at ______________ xxx
                  a.m./p.m.



             April 1, 2019
